Citation Nr: 1026597	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected lumbosacral strain.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative joint disease (DJD) 
with cartilage dysfunction of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 
1998.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas which granted service connection for lumbosacral strain, 
assigning a 20 percent disability evaluation, and granted service 
connection for DJD with cartilage dysfunction of the left knee, 
assigning a 10 percent disability evaluation, both of which are 
effective from May 18, 2006.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  

In May 2010, the Veteran testified at a hearing conducted at the 
RO before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
claims file.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran is currently service-connected for lumbosacral 
strain, evaluated as 20 percent disabling, and for degenerative 
joint disease with cartilage dysfunction of the left knee, 
evaluated as 10 percent disabling, both of which are effective 
from May 18, 2006.  

At the May 2010 travel board hearing, the Veteran testified that 
he has been seeing a private physician, Dr. M.K., for the past 
six years and continues to receive medical care from him, to 
include treatment for his left knee.  Included in the claims 
folder are treatment records from Dr. M.K., dated in May 2004, as 
well as radiological reports relating to the Veteran's left knee 
from Dr. M.K. dated in June 2006 and between July-August 2007.  
However, since August 2007, no current treatment records, 
clinical notes, or radiological reports from Dr. M.K. pertaining 
to the Veteran's left knee have been associated with the claims 
file.  VA has an obligation under the Veterans Claims Assistance 
Act of 2000 to make a reasonable effort to obtain identified 
private treatment records.  See 38 C.F.R. § 3.159(c)(1) (2009).  
As such, the claim must be remanded to attempt to obtain records 
of any current left knee treatment that the Veteran may have 
received from this physician.

In addition, the record reflects that the Veteran was last 
afforded VA examinations of his service-connected low back and 
left knee disabilities in September 2009.  At the examination on 
his low back, he reported that his low back pain had worsened 
during the last five years.  He explained that the pain was 
brought on by prolonged sitting for more than two hours and 
prolonged standing for twenty to thirty minutes.  He also stated 
that the pain was triggered if he had to lift a thirty pound 
object repeatedly or a forty pound object once.  He described the 
intensity of the pain to be at a level of seven to eight out of 
ten.  Upon physical examination of his low back, he was shown to 
have flexion to 45 degrees, extension to 45 degrees, left lateral 
flexion to 45 degrees, right lateral flexion to 45 degrees, left 
lateral rotation to 80 degrees, and right lateral rotation to 80 
degrees.  No neurological abnormalities were shown.  

At the examination in connection with his left knee disability, 
the Veteran stated that the pain in the left knee intensifies 
when he puts added weight or pressure on it, and subsides within 
minutes when he is resting.  He complained that the knee had been 
giving way for the past year, but reported no locking or swelling 
in the knee.  He also stated that he wears a left knee brace with 
a patella window, which helps alleviate some of the pain.  Upon 
physical examination of his left knee, he was shown to have 
extension to 0 degrees and flexion to 120 degrees.  

The September 2009 VA examiner noted no constitutional signs of 
inflammatory arthritis.  However, in support of his appeal, the 
Veteran submitted a private magnetic resonance imaging (MRI) and 
X-ray report of his left knee, both of which are dated July 2007.  
A review of the MRI report shows there to be "[p]atellofemoral 
osteoarthritis...present with mild serration of the patellar 
cartilage with near 50 percent loss at the median ridge."  The 
impression derived from the MRI is that the Veteran has 
patellofemoral osteoarthritis.  The July 2007 X-ray report shows 
there to be minimal narrowing of the medial joint space 
compartment and minimal "pointing" of the cruciate spines.  The 
impression from this X-ray report shows minimal degenerative 
changes.  

Subsequently, at the May 2010 hearing, the Veteran testified that 
his lumbosacral strain has worsened and described inflammation, 
difficulty with prolonged sitting, and cramps in his buttocks and 
legs.  He further stated that his left knee disability had gotten 
worse in that it was constantly swollen and that the left side of 
the knee is "constantly popping out."  

Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
In addition, the duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As this matter is 
being returned for further development, the Veteran should also 
be scheduled for additional VA examinations to ascertain the 
current nature and severity of his service-connected lumbosacral 
strain and DJD with cartilage dysfunction of his left knee.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining the appropriate release of 
information form, procure copies of the 
above- referenced private treatment 
records, to include any clinical records, 
progress notes, evaluations, and X-ray and 
MRI reports, from Dr. M.K. dated from 
August 2007 to the present.  Copies of all 
such available records should be 
associated with the claims folder.  Any 
negative responses should be properly 
annotated into the record.  

2.	Obtain and associate with the claims 
folder copies of records of any low back 
and left knee treatment that the Veteran 
may have received from the Central Texas 
Health Care System since May 2009.  

3.	Thereafter, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and extent of the service-
connected left knee degenerative joint 
disease with cartilage dysfunction.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including X-
rays, should be performed.  

All pertinent pathology associated with 
the service-connected left knee disability 
should be noted in the examination report.  
In addition, the examiner should discuss 
limitation of motion, instability, or any 
ankylosis associated with this disorder.  

Also, the examiner should discuss whether 
the Veteran's left knee disability 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disorder.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of 
motion lost.  The examiner should also 
discuss the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his left knee repeatedly over a period of 
time.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected left knee disability on 
the Veteran's ability to work.

A complete rationale for all opinions 
expressed must be provided.  

4.	In addition, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and extent of the service-
connected lumbosacral strain.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  All pertinent pathology 
associated with the service-connected 
lumbosacral strain disability should be 
noted in the examination report.  

In particular, the examiner should note 
the presence or absence of favorable or 
unfavorable ankylosis of the Veteran's 
entire thoracolumbar spine and of 
unfavorable ankylosis of his entire spine.  
Also, the examiner should identify any 
neurological pathology related to the 
service-connected lumbar spine disability 
(including the nerves involved) and fully 
describe the extent and severity of those 
symptoms.  

The examiner should also document the 
number of weeks, if any, during the past 
12 months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.  

Also, the examiner should provide the 
ranges of motion of the Veteran's lumbar 
spine.  The examiner should note whether-
upon repetitive motion of the Veteran's 
low back - there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner should also 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability on 
the Veteran's ability to work.

A complete rationale for all opinions 
expressed must be provided.  

5.	Following completion of the above, 
readjudicate the issues on appeal.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.  

No action is required of the Veteran until he is notified by the 
agency of original jurisdiction.  However, he is advised that 
failure to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  
The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  



